Title: To George Washington from Edmund M. Hyrne, 20 February 1782
From: Hyrne, Edmund M.
To: Washington, George


                  
                     Sir
                     Charlestown Feby 20th 1782
                  
                  When General Leslie was about to leave this Country, I made application for, and obtained, a letter of service; a copy of which I have the honor to inclose.  The terms, your Excellency will observe, were, that I should endeavour to procure, that an Officer of equal or inferior rank to mine, should have the same indulgence.  If I failed in that, the license was to be with drawn, and I to consider myself a prisoner on parole.
                  If no inconsistency attends the request, I shall be happy to procure the indulgence expected.  At all events your Excellency will lay me under a very particular obligation, by enabling me to transmit to New York the issue of application.  I have the honor to be with greatest respect Your Excellencies Most obedient humble servant
                  
                     Edmd Massbd Hyrne
                     Major So. Carolina line
                  
                Enclosure
                                    
                     
                        (Copy)
                        Sir
                        Head Quarters Charlestown Decemr 8th 1781
                        
                     
                     The Honorable Lieutenant General Leslie having given me permission to grant you a Letter of service, upon the condition of your obtaining the same indulgence from General Washington, to a British officer of an inferior or equal Rank—You are therefore to look upon this as sufficient authority for your doing duty in the American Army, untill you are informed of Gen. Washingtons having refused your request, after which this letter of service ceases to be of force, & you are to be considered & accounted for as a prisoner on parole. I am sir your most obedt Servt
                     
                        J. Wemiss D.A. Genl
                     
                  
                  
               